 


109 HR 6399 IH: Strengthening Public Health Protections in Major Disasters and Emergencies Act
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6399 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide services to certain volunteers and workers. 
 
 
1.Short titleThis Act may be cited as the Strengthening Public Health Protections in Major Disasters and Emergencies Act. 
2.Protection of health and safety of individuals in a disaster areaTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by inserting after section 408 (42 U.S.C. 5174) the following: 
 
409.Protection of health and safety of individuals in disaster area 
(a)DefinitionsIn this section, the following definitions apply: 
(1)IndividualThe term individual includes— 
(A)a worker or volunteer who responded to Hurricane Katrina or Hurricane Rita or responds to a major disaster or emergency, including— 
(i)a police officer; 
(ii)a firefighter; 
(iii)an emergency medical technician; 
(iv)any participating member of an urban search and rescue team; and 
(v)any other relief or rescue worker or volunteer that the President determines to be appropriate; 
(B)a worker who responds to a disaster by assisting in the cleanup or restoration of critical infrastructure in and around a disaster area; 
(C)a person whose place of residence is in a disaster area; 
(D)a person who is employed in or attends school, child care, or adult day care in a building located in a disaster area; and 
(E)any other person that the President determines to be appropriate. 
(2)Medical institutionThe term medical institution includes a hospital facility (as such term is defined in section 391 of the Energy Policy Conservation Act (42 U.S.C. 6371) and an accredited public or nonprofit school of medicine. 
(3)ProgramThe term program means a program described in subsection (b) that is carried out for a disaster area. 
(4)Substance of concernThe term substance of concern means a chemical or other substance that is associated with potential acute or chronic human health effects, the risk of exposure to which could potentially be increased as the result of a disaster, as determined by the President. 
(b)Program 
(1)In generalIf the President determines that 1 or more substances of concern are being, or have been, released in an area declared to be a major disaster area under this Act, the President may carry out a program for the protection, assessment, monitoring, and study of the health and safety of individuals to ensure that— 
(A)the individuals are adequately informed about and protected against potential health impacts of any substance of concern and potential mental health impacts in a timely manner; 
(B)the individuals are monitored and studied over time, including through baseline and follow-up clinical health examinations, for— 
(i)any short- and long-term health impacts of any substance of concern; and 
(ii)any mental health impacts; 
(C)the individuals receive health care referrals as needed and appropriate; and 
(D)information from any such monitoring and studies is used to prevent or protect against similar health impacts from future disasters. 
(2)ActivitiesA program under paragraph (1) may include such activities as— 
(A)collecting and analyzing environmental exposure data; 
(B)developing and disseminating information and educational materials; 
(C)performing baseline and follow-up clinical health and mental health examinations and taking biological samples; 
(D)establishing and maintaining an exposure registry; 
(E)studying the short- and long-term human health impacts of any exposures through epidemiological and other health studies; and 
(F)providing assistance to individuals in determining eligibility for health coverage and identifying appropriate health services. 
(3)TimingTo the maximum extent practicable, activities under any program established under paragraph (1) (including baseline health examinations) shall be commenced in a timely manner that will ensure the highest level of public health protection and effective monitoring. 
(4)Participation in registries and studies 
(A)In generalParticipation in any registry or study that is part of a program under paragraph (1) shall be voluntary. 
(B)Protection of privacyThe President shall take appropriate measures to protect the privacy of any participant in a registry or study described in subparagraph (A). 
(5)Cooperative agreements 
(A)In generalThe President may carry out a program under paragraph (1) through a cooperative agreement with a medical institution, including a local health department, or a consortium of medical institutions. 
(B)Selection criteriaTo the maximum extent practicable, the President shall select to carry out a program under paragraph (1) a medical institution or a consortium of medical institutions that— 
(i)is located near— 
(I)the disaster area with respect to which the program is carried out; and 
(II)any other area in which there reside groups of individuals that worked or volunteered in response to the disaster; and 
(ii)has appropriate experience in the areas of environmental or occupational health, toxicology, and safety, including experience in— 
(I)developing clinical protocols and conducting clinical health examinations, including mental health assessments; 
(II)conducting long-term health monitoring and epidemiological studies; 
(III)conducting long-term mental health studies; and 
(IV)establishing and maintaining medical surveillance programs and environmental exposure or disease registries. 
(6)Involvement 
(A)In generalIn establishing and maintaining a program under paragraph (1), the President shall involve interested and affected parties, as appropriate, including representatives of— 
(i)Federal, State, and local government agencies; 
(ii)groups of individuals that worked or volunteered in response to the disaster in the disaster area; 
(iii)local residents, businesses, and schools (including parents and teachers); 
(iv)health care providers; and 
(v)other organizations and persons. 
(B)CommitteesInvolvement under subparagraph (A) may be provided through the establishment of an advisory or oversight committee or board. 
(7)PrivacyThe President shall carry out each program under paragraph (1) in accordance with regulations relating to privacy promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 11320d–2 note; Public Law 104–191). 
(c)ReportsNot later than 1 year after the establishment of a program under subsection (b)(1), and every 5 years thereafter, the President, or the medical institution or consortium of such institutions having entered into a cooperative agreement under subsection (b)(5), shall submit to the Secretary of Homeland Security, the Secretary of Health and Human Services, the Secretary of Labor, the Administrator of the Environmental Protection Agency, and appropriate committees of Congress a report on programs and studies carried out under the program.. 
3.National academy of sciences report on Hurricane Katrina and Rita disaster area health and environmental protection and monitoring 
(a)In generalThe Secretary of Homeland Security, the Secretary of Health and Human Services, and the Administrator of the Environmental Protection Agency shall jointly enter into a contract with the National Academy of Sciences to conduct a study and prepare a report on disaster area health and environmental protection and monitoring. 
(b)ExpertiseThe report under subsection (a) shall be prepared with the participation of individuals who have expertise in— 
(1)environmental health, safety, and medicine; 
(2)occupational health, safety, and medicine; 
(3)clinical medicine, including pediatrics; 
(4)toxicology; 
(5)epidemiology; 
(6)mental health; 
(7)medical monitoring and surveillance; 
(8)environmental monitoring and surveillance; 
(9)environmental and industrial hygiene; 
(10)emergency planning and preparedness; 
(11)public outreach and education; 
(12)State and local health departments; 
(13)State and local environmental protection departments; 
(14)functions of workers that respond to disasters, including first responders; 
(15)public health and family services; 
(16)environmental justice; and 
(17)health and health care disparities. 
(c)ContentsThe report under subsection (a) shall provide advice and recommendations regarding protecting and monitoring the health and safety of individuals potentially exposed to any chemical or other substance associated with potential acute or chronic human health effects as the result of a disaster, including advice and recommendations regarding— 
(1)the establishment of protocols for the monitoring of and response to chemical or substance releases in a disaster area for the purpose of protecting public health and safety, including— 
(A)chemicals or other substances for which samples should be collected in the event of a disaster, including a terrorist attack; 
(B)chemical- or substance-specific methods of sample collection, including sampling methodologies and locations; 
(C)chemical- or substance-specific methods of sample analysis; 
(D)health-based threshold levels to be used and response actions to be taken in the event that thresholds are exceeded for individual chemicals or other substances; 
(E)procedures for providing monitoring results to— 
(i)appropriate Federal, State, and local government agencies; 
(ii)appropriate response personnel; and 
(iii)the public;. 
(F)responsibilities of Federal, State and local agencies for— 
(i)collecting and analyzing samples; 
(ii)reporting results; and 
(iii)taking appropriate response actions; and 
(G)capabilities and capacity within the Federal Government to conduct appropriate environmental monitoring and response in the event of a disaster, including a terrorist attack; and 
(2)other issues as specified by the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Administrator of the Environmental Protection Agency. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
4.Predisaster hazard mitigationSection 203(m) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(m)) is amended by striking December 31, 2008 and inserting September 30, 2010. 
5.Preventive health services block grants; use of allotmentsSection 1904(a)(1) of the Public Health Service Act (42 U.S.C. 300w–3(a)(1)) is amended— 
(1)in subparagraph (G)— 
(A)by striking through (F) and inserting through (G); and 
(B)by redesignating such subparagraph as subparagraph (H); and 
(2)by inserting after subparagraph (F), the following: 
 
(G)Community outreach and education programs and other activities designed to address and prevent health and health care disparities.. 
 
